Citation Nr: 1614761	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1963 to July 1966.

This appeal comes before the Board of Veterans Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York.

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record. 

In November 2012, the Board remanded the instant matter.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and VBMS paperless files.  A review of the documents in Virtual VA reveals VA treatment records dated through May 2014.  A review of the documents in VBMS reveals a March 2016 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran is service-connected for chronic cluster headaches, which is rated as 50 percent disabling.  His combined disability rating is 50 percent.

2.  The Veteran's combined disability rating does not meet the statutory requirements for a TDIU.

3.  The competent evidence on the question of whether the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected chronic cluster headaches is, at least, in relative equipoise.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Board notes that as its decision to grant the Veteran's claim for a TDIU is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

The Veteran asserts that he is unable to secure or follow all forms of substantially gainful employment due to his service-connected chronic cluster headaches.  Specifically, he asserts that the severity of his headaches and the opiate medication that he takes to treat this disability rendered him unemployable.  In a January 2013 statement, the Veteran wrote that he had worked as a precision tool grinder, that the job required high levels of concentration and standing at the machine for eight hours, and that there were no accommodations that could be made to modify his job requirements or the atmosphere in which he had work.  During a July 2012 Board hearing, the Veteran testified that he retired from work in 2001 after being frequently absent from work due to the use of opiate medication.  He testified that he had worked in precision tool grinding for 26 years, that his headaches were treated with methadone and that he experienced constant pressure in his head.  He also testified that, due to his headache symptoms, he no longer exercised, that he was unable to concentrate and that he had difficulty driving.
In an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) submitted in January 2015, the Veteran reported that he had worked at a machine company from 1976 until his retirement in December 2001 and that he had attended college for one year.  A January 2008 Request for Employment Information in Connection with a Claim for Disability Benefits (VA Form 21-4142) completed by the Veteran's former employer indicated that he had worked in the tooling/tool crib area and that he had begun work at this facility in November 1976.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Section connection has been awarded for chronic cluster headaches, which is rated as 50 percent disabling.  The Veteran therefore does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) throughout the course of the appeal.

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Id.  In this case, the Board referred this case for extra-schedular consideration in its November 2012 remand. 

The issue then is whether the Veteran's service connected disability precludes him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).   For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). In In adjudicating claims for TDIU, a total rating may be assigned where the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §4.16(a).   "Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility."  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Although the VA is expected to give full consideration to the effect of combinations of disability, neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert.  Applicable regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner.  See 38 C.F.R. § 4.16(a); Geib, 733 F.3d at 1354.

Turning to the question of whether the Veteran is unable to secure or follow any form of substantially gainful occupation due to his service-connected disabilities, the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 

The first of such opinions is reflected in a January 2013 VA general medicine
Disability Benefits Questionnaire (DBQ) report.  A VA examiner noted that the Veteran had retired from work in a machine shop in December 2001 due to an increased severity of headaches that rendered him unable to concentrate and focus at work and caused him to miss excessive amounts of work.  The examiner noted that the Veteran was currently reporting daily debilitating headaches that ranged in severity from "5/10" to "10/10" and that he used narcotic pain medication twice daily to control his severe pain.  The examiner found that, given the severity and daily nature of the Veteran's headache condition along with his chronic use of narcotic pain medication for his headaches, it was at least as likely as not that his headache condition and treatment for the condition rendered him unable to secure and maintain gainful employment in either physical or sedentary work environment.  The examiner also noted that there does not appear to be any other major medical issues that are impacting the Veteran's ability to work at this time.

The second of such opinions is reflected in an undated Memorandum from the Director of Compensation Service.  The Director of Compensation Service determined that a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b) was not warranted.  The Memorandum indicated that the Veteran had voluntarily retired from his job of 17 years in 2001 due to migraines, that he did suffer from discomfort caused by migraines and that the evidence showed a history of treatment for migraines.  The Memorandum also indicated that the Veteran had been found to be entitled to disability payments due to migraines by the Social Security Administration (SSA) in 2004 and that the SSA considered all disabilities and utilized age, education and past work history in making disability determinations.  The Memorandum further noted that the January 2013 VA examiner did not state that the Veteran was unable to work due to migraines.  The Director of Compensation Service determined that the evidence did not show that the Veteran was unable to secure and follow all forms of substantially gainful employment due to the service-connected disability and that entitlement to a TDIU on an extraschedular basis due to the service-connected was denied.
Although the Director of Compensation Service found that entitlement to a TDIU on an extraschedular basis was not warranted, the Board still has the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability after referral to the Director of Compensation Service.  See Bowling, 15 Vet. App. at 1.  See also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal."); Wages v. McDonald, 27 Vet. App. 233, 236 (2015) (per curiam) (finding that the Board erroneously relied upon the determination of the Director of Compensation Service as evidence, rather than merely "the de facto decision of the agency of original jurisdiction," subject to de novo review).  Moreover, it appears that the incorrect standard was applied when considering the Veteran's entitlement to a TDIU.  The Director of Compensation determined that the evidence did not show that the Veteran was unable to secure and follow all forms of substantially gainful employment rather than determine whether the Veteran was able to obtain and maintain substantially gainful employment that was consistent with education, special training and previous work experience.

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.   The Veteran's treatment records clearly indicate chronic headaches.  While the Veteran does have a long history of successful employment, his chronic cluster headaches render him unemployable in his career field, namely precision tool making.  Additionally, while the Veteran has attended some college, there is no indication that he had ever engaged in sedentary employment.  Therefore, the Board finds that such evidence, collectively, indicates that the Veteran's service-connected chronic cluster headaches prevents him from obtaining and maintaining gainful employment.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met. 


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


